Title: To Benjamin Franklin from Timothy Folger, 3 July 1781
From: Folger, Timothy
To: Franklin, Benjamin


Sir.
July 3d. [1781]
As I shall be glad to return to Lile in the Diligence which sets off on Friday morning shall Esteem it as a particular favour if I could have the permission this day or tomorrow morning. The goods I shall carry out will Consist of Sail Cloth, Cordage, yarns, Woolens, Linnen Blankets, Shalloons, Tammys, Camblets &c. to the amount of ten thousand pounds sterling, in the Sloop Lively Wm. Mores Master.
I am Yr. Most Obedt. Servt.
Tim Folger
Benjn. Franklin Esqr.
 
Addressed: His Excellency / Benjn. Franklin Esqr.
Notation: Folger. July 3d. 1781
